BUSSEY, Judge.
Plaintiff in Error, Leo Erwin Howell was charged in the Municipal Court of the City of Tulsa, Oklahoma, with the crime of Operating a Motor Vehicle While Under the Influence of Intoxicating Beverages, and was sentenced to pay a fine of One Hundred Fifty ($150.00) Dollars and serve Thirty (30) days in the Tulsa County Jail. From that judgment and sentence he has appealed to this Court.
This cause was filed on June 28, 1968. A brief from the Plaintiff in Error was due within Twenty (20) days. None was filed, and this cause was summarily submitted on September 16, 1968, for examination for fundamental error only. See Ashby v. State, Okl.Cr., 406 P.2d 1007 and Fryar v. State, Okl.Cr., 385 P.2d 818.
After a thorough review of this record, we are of the opinion that the Plaintiff in Error was afforded a fair trial, that there is no fundamental error, and that the evidence is sufficient to support the verdict of the jury.
The judgment and sentence is thereby affirmed.
NIX, P. J., and BRETT, J., concur.